Exhibit 10.1

 

Amendment No. 1 to Gulfport Energy Corporation

2005 Stock Incentive Plan

 

The Gulfport Energy Corporation 2005 Stock Incentive Plan is hereby amended as
follows:

 

1. Amendment.

 

Delete Section 4.1 and replace it, in its entirety, with the following:

 

“4.1 Share Reserve. Subject to the provisions of Section 11.1 relating to
adjustments upon changes in Common Stock, the shares that may be issued pursuant
to Awards shall consist of the Company’s authorized but unissued Common Stock,
and the maximum aggregate amount of such Common Stock which may be issued upon
exercise of all Awards under the Plan, including Incentive Stock Options, shall
not exceed One Million Nine Hundred Four Thousand Six Hundred Six
(1,904,606) shares less 627,337, the total number of shares underlying options
granted to Employees prior to the adoption of this Plan and outstanding on the
Effective Date under the Gulfport Energy Corporation 1999 Stock Option Plan
(“Prior Outstanding Options”). If, prior to the termination of the Plan, a Prior
Outstanding Option shall expire, be forfeited, cancelled or terminate for any
reason without having been exercised in full, the shares subject to such
expired, forfeited, cancelled or terminated Prior Outstanding Options shall
again be available for purposes of the Plan and the number of shares of Common
Stock which may be issued upon the exercise of Awards under the Plan shall be
increased by the number of shares of Common Stock underlying such expired,
forfeited or terminated Prior Outstanding Options. In no event, however, will
the maximum aggregate amount of Common Stock which may be issued upon exercise
of all Awards under the Plan, including Incentive Stock Options, exceed
1,904,606 shares of Common Stock, subject to adjustment in accordance with
Section 11.1 hereof. Awards for fractional shares of Common Stock may not be
issued under the terms of the Plan.”

 

2. Execution. To record the adoption of the Amendment by the Board, the Company
has caused its authorized officer to execute the Amendment as of the date
specified below.

 

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, upon authorization of the Board of Directors, the
undersigned has caused Amendment No. 1 to the Gulfport Energy Corporation 2005
Stock Incentive Plan to be executed effective as of the 9th day of September,
2005.

 

Gulfport Energy Corporation By:  

/s/ Mike Liddell

--------------------------------------------------------------------------------

    Mike Liddell     Chief Executive Officer

 

2